Exhibit 10.1

 

Execution Version

 

INVESTMENT ADVISORY AGREEMENT

 

This Investment Advisory Agreement (this “Agreement”) is made as of January 14,
2020, by and between Palmer Square Capital BDC Inc., a Maryland corporation (the
“Company”), and Palmer Square BDC Advisor LLC, a Delaware limited liability
company (the “Adviser”).

 

WHEREAS, the Company is a closed-end management investment company that intends
to elect to be regulated as a business development company (“BDC”) under the
Investment Company Act of 1940, as amended (together with the rules promulgated
thereunder, the “1940 Act”);

 

WHEREAS, the Adviser is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (together with the rules promulgated
thereunder, the “Advisers Act”);

 

WHEREAS, the Company desires to retain the Adviser to provide investment
advisory services to the Company on the terms and conditions hereinafter set
forth; and

 

WHEREAS, the Adviser is willing to provide investment advisory services to the
Company on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Adviser hereby
agree as follows:

 

Section 1. Duties of the Adviser.

 

(a) Retention of Adviser. The Company hereby appoints the Adviser to act as the
investment adviser to the Company and to manage the investment and reinvestment
of the assets of the Company, subject to the supervision of the Board of
Directors of the Company (the “Board of Directors”), for the period and upon the
terms herein set forth and in accordance with:

 

(i) the investment objective, policies and restrictions that are set forth in
the Company’s Registration Statement on Form 10 or Form N-2 filed with the U.S.
Securities and Exchange Commission (the “SEC”), as supplemented, amended or
superseded from time to time, including in the periodic reports filed by the
Company under the Securities Exchange Act of 1934, as amended (together with the
rules promulgated thereunder, the “Exchange Act”);

 

(ii) the 1940 Act, the Advisers Act, and all other applicable federal and state
laws;

 

(iii) the Company’s articles of incorporation and bylaws, as amended from time
to time; and

 

(iv) such investment policies, directives, and restrictions as the Company may
from time to time establish or issue and communicate to the Adviser in writing.

 



 

 

 

(b) Responsibilities of Adviser. Without limiting the generality of the
foregoing, the Adviser shall, during the term and subject to the provisions of
this Agreement:

 

(i) determine the composition and allocation of the Company’s investment
portfolio, the nature and timing of any changes therein and the manner of
implementing such changes;

 

(ii) identify, evaluate and negotiate the structure of the investments made by
the Company;

 

(iii) perform due diligence on prospective portfolio companies;

 

(iv) execute, close, service and monitor the Company’s investments;

 

(v) determine the securities and other assets that the Company shall purchase,
retain or sell;

 

(vi) arrange financings and borrowing facilities for the Company; and

 

(vii) provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds.

 

(c) Power and Authority. To facilitate the Adviser’s performance of these
undertakings, but subject to the restrictions contained herein, the Company
hereby delegates to the Adviser, and the Adviser hereby accepts, the power and
authority to act on behalf of the Company to effectuate investment decisions for
the Company, including the negotiation, execution and delivery of all documents
relating to the Company’s investments and the placing of orders for other
purchase or sale transactions on behalf of the Company. In the event that the
Company determines to acquire debt or other financing (or to refinance existing
debt or other financing), the Adviser shall use commercially reasonable efforts
to arrange for such financing on the Company’s behalf, subject to the oversight
and approval of the Board of Directors. If it is necessary for the Adviser to
make investments or obtain financing on behalf of the Company through a special
purpose vehicle, the Adviser shall have the authority to create, or arrange for
the creation of, such special purpose vehicle and to make investments or obtain
financing through such special purpose vehicle in accordance with applicable
law. The Company also grants to the Adviser the power and authority to engage in
all activities and transactions (and anything incidental thereto) that the
Adviser deems, in its sole discretion, appropriate, necessary or advisable to
carry out its duties pursuant to this Agreement.

 

(d) Acceptance of Appointment. The Adviser hereby accepts such appointment and
agrees during the term hereof to render the services described herein for the
compensation provided herein, subject to the limitations contained herein.

 

(e) Sub-Advisers. Subject to the requirements of the 1940 Act, the Adviser is
hereby authorized, but not required, to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Adviser, in structuring, negotiating, arranging or effecting the
acquisition, retention or disposition of such investments and monitoring
investments on behalf of the Company, subject in all cases to the oversight of
the Adviser and the Company. The Adviser, and not the Company, shall be
responsible for any compensation payable to any Sub-Adviser. Any sub-advisory
agreement entered into by the Adviser shall be in accordance with the
requirements of the 1940 Act, the Advisers Act and other applicable federal and
state law.

 



- 2 -

 

 

(f) Independent Contractor Status. The Adviser shall, for all purposes herein
provided, be deemed to be an independent contractor and, except as expressly
provided or authorized herein, shall have no authority to act for or represent
the Company in any way or otherwise be deemed an agent of the Company.

 

(g) Record Retention. Subject to review by and the overall control of the Board
of Directors, the Adviser shall maintain and keep all books, accounts and other
records of the Adviser that relate to activities performed by the Adviser
hereunder as required under the 1940 Act and the Advisers Act, shall
specifically maintain all books and records with respect to the Company’s
portfolio transactions, and shall render to the Board of Directors such periodic
and special reports as the Board of Directors may reasonably request. The
Adviser agrees that all records that it maintains and keeps for the Company
shall at all times remain the property of the Company, shall be readily
accessible during normal business hours, and shall be promptly surrendered to
the Company upon the termination of this Agreement or otherwise on written
request by the Company, provided that the Adviser may retain copies of such
records.

 

Section 2. Expenses Payable by the Company.

 

(a) Adviser Personnel. All investment personnel of the Adviser, when and to the
extent engaged in providing investment advisory services, and the compensation
and routine overhead expenses of such personnel allocable to such services,
shall be provided and paid for by the Adviser and not by the Company.

 

(b) Company’s Costs. Subject to the limitations on expense reimbursement of the
Adviser as set forth in Sections 2(a) and (c), the Company, either directly or
through reimbursement to the Adviser, shall bear all costs and expenses of its
investment operations and its investment transactions, including costs and
expenses relating to:

 

(i)initial organization costs incurred prior to the commencement of the
Company’s operations;

 

(ii)operating costs incurred prior to the commencement of the Company’s
operations;

 

(iii)costs of calculating the Company’s net asset value, including the cost and
expenses of any independent valuation firm;

 

(iv)fees and expenses payable to third parties relating to making investments,
including the Adviser’s or its affiliates’ travel expenses, research costs and
out-of-pocket fees and expenses associated with performing due diligence and
reviews of prospective investments;

 



- 3 -

 

 

(v)interest expense and other costs associated with the Company’s indebtedness;

 

(vi)transfer agent and custodial fees;

 

(vii)out-of-pocket fees and expenses associated with marketing efforts;

 

(viii)federal and state registration fees and any stock exchange listing fees;

 

(ix)U.S. federal, state and local taxes;

 

(x)the fees and expenses of each member of the Board of Directors who is not an
“interested person” the Company and the Adviser (such members of the Board of
Directors are collectively referred to herein as the “Independent Directors”);

 

(xi)brokerage commissions and markups;

 

(xii)fidelity bond, directors’ and officers’ liability insurance and other
insurance premiums;

 

(xiii)direct costs, such as printing, mailing, long distance telephone and
staff;

 

(xiv)fees and expenses associated with independent audits and outside legal
costs;

 

(xv)costs associated with the Company’s reporting and compliance obligations
under the Exchange Act, the 1940 Act and other applicable U.S. federal and state
securities laws; and

 

(xvi)all other expenses incurred by the Adviser in its capacity as the
administrator or the Company in connection with administering the Company’s
business, including payments under the administration agreement (the
“Administration Agreement”) that will be based upon the Company’s allocable
portion (subject to the review and approval of the Board) of overhead, including
rent and the allocable portion of the cost of the Corporation’s chief compliance
officer and chief financial officer and their respective staffs.

 

To the extent that expenses borne by the Company are paid by the Adviser, or its
affiliates, the Company will reimburse the Adviser for such expenses.

 



- 4 -

 

 

(c) Portfolio Company’s Compensation. In certain circumstances the Adviser or
any of its respective affiliates may receive compensation from a portfolio
company, in connection with the Company’s investment in such portfolio company.
Any compensation received by the Adviser or any of its affiliates attributable
to the Company’s investment in any portfolio company, in excess of any of the
limitations in or exemptions granted from the 1940 Act, any interpretation
thereof by the staff of the SEC, or the conditions set forth in any exemptive
relief granted to the Adviser or the Company by the SEC, shall be delivered
promptly to the Company and the Company will retain such excess compensation for
the benefit of its shareholders.

 

Section 3. Compensation of the Adviser.

 

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. Any of the fees payable to the Adviser under this Agreement for any
partial calendar quarter shall be appropriately prorated based on the actual
number of days elapsed during such partial quarter as a fraction of the number
of days in the relevant calendar year. The Corporation shall make any payments
due hereunder to the Adviser or to the Adviser’s designee as the Adviser may
otherwise direct. To the extent permitted by applicable law, the Adviser may
elect, or adopt a deferred compensation plan pursuant to which it may elect to
defer all or a portion of its fees hereunder for a specified period of time.

 

(a) Base Management Fee. The Base Management Fee is calculated at an annual rate
of 2.0% of the average of the weighted average (based on the number of shares
outstanding each day in the quarter) of the Company’s total net assets at the
end of each of the two most recently completed calendar quarters. For the
Company’s first quarter, the Base Management Fee is calculated based on the
weighted average of the Company’s total net assets as of such quarter-end. The
Base Management Fee for any partial quarter will be pro-rated based on the
number of days actually elapsed in that quarter relative to the total number of
days in such quarter.

 

(b) Incentive Fee. The Adviser will not be entitled to an Incentive Fee prior to
a Listing. “Listing” means, at the discretion of the Board of Directors, the
listing of the Company’s common stock on a national securities exchange or an
initial public offering of the Company’s common stock that results in an
unaffiliated public float of at least the lower of (i) $75 million and (ii) 15%
of the aggregate capital commitments received prior to the date of such initial
public offering. Following a Listing, the Adviser will be entitled to an
Incentive Fee based on the Company’s income. The Incentive Fee will be
calculated and payable quarterly in arrears following a Listing and will be
based on the Company’s Adjusted Net Investment Income (as defined below) for the
immediately preceding calendar quarter during which this Agreement is in effect.

 

(i) For purposes of calculating the Incentive Fee, the following terms shall
have the following meaning:

 

A. “Adjusted Net Investment Income” shall mean the Company’s “Pre-Incentive Fee
Net Investment Income” during the then most recently completed calendar quarter
minus the difference, if positive, between (i) the Company’s “Net Realized
Losses” over the then most recently completed and three preceding calendar
quarters (or if shorter, the number of calendar quarters that have occurred
since the Listing) and (ii) the Company’s “Net Investment Income” over the three
preceding calendar quarters (or if shorter, the number of calendar quarters that
have occurred since the Listing). No adjustment (downward or upward) will be
made to “Pre-Incentive Fee Net Investment Income” if the difference between
clause (i) minus clause (ii) is zero or negative.

 



- 5 -

 

 

B. “Pre-Incentive Fee Net Investment Income” shall mean interest income,
dividend income and any other income (including any other fees such as
commitment, origination, structuring, diligence and consulting fees or other
fees that the Company receives from portfolio companies but excluding fees for
providing managerial assistance) accrued during the calendar quarter, minus
operating expenses for the quarter (including the Base Management Fee, any
expenses payable under the Administration Agreement, and any interest expense
and dividends paid on any outstanding preferred stock, but excluding the
Incentive Fee). In addition, “Pre-Incentive Fee Net Investment Income” shall
include, in the case of investments with a deferred interest feature such as
market discount, original issue discount (“OID”), debt instruments with
payment-in-kind (“PIK”) interest, preferred stock with PIK dividends and
zero-coupon securities, accrued income that the Company has not yet received in
cash.

 

C. “Net Realized Losses” in respect of a particular period means the difference,
if positive, between (i) the aggregate realized capital losses on the Company’s
investments in such period and (ii) the aggregate realized capital gains on the
Company’s investments in such period.

 

D. “Net Investment Income” in respect of the particular period means interest
income, dividend income and any other income (including any other fees such as
commitment, origination, structuring, diligence and consulting fees or other
fees that the Company receives from portfolio companies but excluding fees for
providing managerial assistance) accrued during the particular period, minus
operating expenses for the particular (including the base management fee, the
Incentive Fee, any expenses payable under the Administration Agreement, and any
interest expense and dividends paid on any outstanding preferred stock). Net
investment income includes, in the case of investments with a deferred interest
feature such as market discount, OID, debt instruments with PIK interest,
preferred stock with PIK dividends and zero-coupon securities, accrued income
that the Company has not yet received in cash.

 

(ii) Adjusted Net Investment Income shall be compared to a “Hurdle Amount” equal
to the product of (i) the “hurdle rate” of 1.50% per quarter (6.0% annualized)
and (ii) the Company’s total net assets at the end of the immediately preceding
calendar quarter.

 

(iii) On and after the occurrence of a Listing, the Company will pay the Adviser
an Incentive Fee in each calendar quarter as follows:

 

·no Incentive Fee in any calendar quarter in which the Company’s Adjusted Net
Investment Income does not exceed the Hurdle Amount;

 



- 6 -

 

 

·100% of the Company’s Adjusted Net Investment Income with respect to that
portion of such Adjusted Net Investment Income, if any, that exceeds the Hurdle
Amount but is less than or equal to an amount (the “Catch-Up Amount”) determined
on a quarterly basis by multiplying 1.6875% by the Company’s total net asset
value for the immediately preceding calendar quarter. The Catch-Up Amount is
intended to provide the Adviser with an Incentive Fee of 12.5% on all of the
Company’s Adjusted Net Investment Income when the Company’s Adjusted Net
Investment Income reaches the Catch-Up Amount in any calendar quarter; and

 

·for any calendar quarter in which the Company’s Adjusted Net Investment Income
exceeds the Catch-Up Amount, the Incentive Fee shall equal 12.5% of the amount
of the Company’s Adjusted Net Investment Income for the calendar quarter.

 

(iv) The Incentive Fee amount or the calculations pertaining thereto, as
appropriate, will be pro-rated for any period less than a full calendar quarter.

 

Section 4. Covenant of the Adviser.

 

The Adviser covenants that it is or will be registered as an investment adviser
under the Advisers Act on the effective date of this Agreement, and shall
maintain such registration until the expiration or termination of this
Agreement. The Adviser agrees that its activities shall at all times comply in
all material respects with all applicable federal and state laws governing its
operations and investments.

 

Section 5. Brokerage Commissions.

 

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account factors, including
without limitation, price (including the applicable brokerage commission or
dealer spread), size of order, difficulty of execution, and operational
facilities of the firm and the firm’s risk and skill in positioning blocks of
securities, that such amount of commission is reasonable in relation to the
value of the brokerage and/or research services provided by such member, broker
or dealer, viewed in terms of either that particular transaction or its overall
responsibilities with respect to the Company’s portfolio, and is consistent with
the Adviser’s duty to seek the best execution on behalf of the Company.

 

Section 6. Proxy Voting.

 

The Adviser shall be responsible for voting any proxies solicited by an issuer
of securities held by the Company in the best interest of the Company and in
accordance with the Adviser’s proxy voting policies and procedures, as any such
proxy voting policies and procedures may be amended from time to time. The
Company has been provided with a copy of the Adviser’s proxy voting policies and
procedures and has been informed as to how it can obtain further information
from the Adviser regarding proxy voting activities undertaken on behalf of the
Company.

 



- 7 -

 

 

Section 7. Other Activities of the Adviser.

 

The services of the Adviser to the Company are not, and shall not be exclusive,
and the Adviser may engage in any other business or render similar or different
services to others including, without limitation, the direct or indirect
sponsorship or management of other investment-based accounts or commingled pools
of capital, however structured, having investment objectives similar to or
different from those of the Company, and nothing in this Agreement shall limit
or restrict the right of any manager, partner, officer, director, shareholder
(and their shareholders or members, including the owners of their shareholders
or members), officer or employee of the Adviser to engage in any other business
or to devote his or her time and attention in part to any other business,
whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). The Adviser assumes no responsibility
under this Agreement other than to render the services set forth herein. So long
as this Agreement or any extension, renewal or amendment hereof remains in
effect, the Adviser shall be the only investment adviser for the Company,
subject to the Adviser’s right to enter into sub-advisory agreements. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 

Section 8. Responsibility of Dual Directors, Officers and/or Employees.

 

If any person who is a manager, partner, officer or employee of the Adviser is
or becomes a director, officer, and/or employee of the Company and acts as such
in any business of the Company, then such manager, partner, officer, and/or
employee of the Adviser shall be deemed to be acting in such capacity solely for
the Company, and not as a manager, partner, officer, or employee of the Adviser
or under the control or direction of the Adviser, even if paid by the Adviser.

 

Section 9. Limitation of Liability of the Adviser; Indemnification.

 

The Adviser (and its managers, partners, officers, employees, agents,
controlling persons, members and any other person or entity affiliated with the
Adviser) shall not be liable to the Company for any action taken or omitted to
be taken by the Adviser in connection with the performance of any of its duties
or obligations under this Agreement or otherwise as an investment adviser of the
Company, except to the extent specified in Section 36(b) of the 1940 Act
concerning loss resulting from a breach of fiduciary duty (as the same is
finally determined by judicial proceedings) with respect to the receipt of
compensation for services, and the Company shall indemnify, defend and protect
the Adviser (and its managers, partners, officers, employees, agents,
controlling persons, members and any other person or entity affiliated with the
Adviser, each of whom shall be deemed a third party beneficiary hereof)
(collectively, the “Indemnified Parties”) and hold them harmless from and
against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by the
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Company or its security holders) arising out of or
otherwise based upon the performance of any of the Adviser’s duties or
obligations under this Agreement or otherwise as an investment adviser of the
Company. Notwithstanding the preceding sentence of this Section 9 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Adviser’s duties or by reason of the reckless disregard of the Adviser’s
duties and obligations under this Agreement (as the same shall be determined in
accordance with the 1940 Act and any interpretations or guidance by the
Securities and Exchange Commission or its staff thereunder). Notwithstanding
anything contrary in this Agreement, for so long as the Company is subject to
the 1940 Act, the Company shall not advance an Indemnified Party any expenses to
the extent such advancement would violate the 1940 Act.

 



- 8 -

 

 

Section 10. Effectiveness, Duration and Termination of Agreement.

 

(a) Term and Effectiveness. This Agreement shall become effective as of the
first date written above. Once effective, this Agreement shall remain in effect
for two years, and thereafter shall continue automatically for successive
one-year periods; provided that such continuance is specifically approved at
least annually by: (i) the vote of the Board of Directors, or by the vote of a
majority of the outstanding voting securities of the Company and (ii) the vote
of a majority of the Independent Directors, in accordance with the requirements
of the 1940 Act.

 

(b) Termination. This Agreement may be terminated at any time, without the
payment of any penalty, (i) by the Company upon 60 days’ prior written notice to
the Adviser: (A) upon the vote of a “majority of the outstanding voting
securities” of the Company (as defined in Section 2(a)(42) of the 1940 Act) or
(B) by the vote of the Independent Directors; or (ii) by the Adviser upon not
less than 60 days’ prior written notice to the Company. This Agreement shall
automatically terminate in the event of its “assignment” (as such term is
defined for purposes of construing Section 15(a)(4) of the 1940 Act). The
provisions of Sections 9 and 10 shall remain in full force and effect, and the
Adviser shall remain entitled to the benefits thereof, notwithstanding any
termination of this Agreement. Further, notwithstanding the termination or
expiration of this Agreement as aforesaid, the Adviser shall be entitled to any
amounts owed to it under Section 3 through the date of termination or expiration
and Sections 9 and 10 shall continue in force and effect and apply to the
Adviser and its representatives as and to the extent applicable.

 

Section 11. Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at the address listed
below or at such other address for a party as shall be specified in a notice
given in accordance with this Section.

 

Section 12. Amendments.

 

This Agreement may be amended by mutual written consent of the parties; provided
that the consent of the Company is required to be obtained in conformity with
the requirements of the 1940 Act.

 



- 9 -

 

 

Section 13. Severability.

 

If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 

Section 14. Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

 

Section 15. Governing Law.

 

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, this Agreement shall be construed in accordance with the laws of
the State of Maryland. For so long as the Company is regulated as a BDC under
the 1940 Act, this Agreement shall also be construed in accordance with the
applicable provisions of the 1940 Act and the Advisers Act. In such case, to the
extent the applicable laws of the State of Maryland or any of the provisions
herein conflict with the provisions of the 1940 Act or the Advisers Act, the
1940 Act and the Advisers Act shall control.

 

Section 16. Third Party Beneficiaries.

 

Except for any Sub-Adviser and any Indemnified Party, such Sub-Adviser and the
Indemnified Parties each being an intended beneficiary of this Agreement, this
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein express or implied shall give or be construed to give
to any person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.

 

Section 17. Entire Agreement.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

(signature page follows)

 

- 10 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

  PALMER SQUARE CAPITAL BDC INC.   1900 Shawnee Mission Parkway   Suite 315  
Mission Woods, KS 66205         By: /s/ Scott A Betz   Name:  Scott A. Betz  
Title: Chief Compliance Officer         PALMER SQUARE BDC ADVISOR LLC   1900
Shawnee Mission Parkway   Suite 315   Mission Woods, KS 66205         By: /s/
Jeffrey D. Fox   Name: Jeffrey D. Fox   Title: Chief Financial Officer

 

 



[Signature Page to Investment Advisory Agreement]

 

 

 

